DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 02/25/2022 has been entered.  Claims 10, 15, 22, 25, 27-28, and 30-43 are now pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 36, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the subject matter “a transmission resource of the PUCCH” is also recited in base claim 10. It is unclear whether “a transmission resource of the PUCCH” recited in both claim 10 and claim 32 refer to the same element or otherwise. 
Claims 36 are 40 contain similar language and are rejected for the same reason.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 25, 31, 36-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2019/0223205 A1) hereinafter “Papasakellariou”, in view of Takeda et al. (US 2020/0374917A1) hereinafter “Takeda”.
	Regarding claim 22:
Papasakellariou discloses an apparatus (Fig. 3, 116), comprising: a non-transitory memory (Fig. 3, 360); and one or more processors (Fig. 3, 340) coupled to the non-transitory memory, wherein the one or more processors are configured to: receive downlink control information (DCI); determine, based on the DCI, a transmission resource of a physical uplink shared channel (PUSCH) scheduled using the DCI, wherein the transmission resource of the PUSCH overlaps a transmission resource of a physical uplink control channel (PUCCH) in time domain, and the PUCCH is usable to carry to-be-transmitted uplink control information (UCI) (Para. [0188], “PUSCH transmission that overlaps in time with the PUCCH transmission”; Para. [0134], “UE may transmit HARQ-ACK in a PUCCH”).
Papasakellariou does not disclose determining whether a first condition is met, wherein the first condition comprises that a value of a beta-offset indicated by a beta-offset indicator field indicates to 
Takeda teaches determine whether a first condition is met, wherein the first condition comprises that a value of a beta-offset indicated by a beta-offset indicator field indicates to disable piggybacking the UCI on the PUSCH; and when the first condition is met, send uplink data on the PUSCH, and disable piggybacking the UCI on the PUSCH (Para. [0052]-[0053). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Takeda to include the feature determining whether a first condition is met, wherein the first condition comprises that a value of a beta-offset indicated by a beta-offset indicator field indicates to disable piggybacking the UCI on the PUSCH; and when the first condition is met, send uplink data on the PUSCH, and disable piggybacking the UCI on the PUSCH, in order to enable more PUCCH resource for uplink data. 
	Regarding claim 25:
Papasakellariou does not disclose the value of beta-offset indicated by the beta-offset indicator field in the DCI is 0.
Takeda teaches the value of beta-offset indicated by the beta-offset indicator field in the DCI is 0 (Para. [0053]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Takeda to include the feature the value of beta-offset indicated by the beta-offset indicator field in the DCI is 0, in order to enable more PUCCH resource for uplink data. 
Regarding claim 31:
Papasakellariou does not disclose the value of the beta-offset indicator field in the DCI is a fourth value, and the fourth value instructs not to send the UCI on the PUSCH.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Takeda to include the feature the value of the beta-offset indicator field in the DCI is a fourth value, and the fourth value instructs not to send the UCI on the PUSCH, in order to enable more PUCCH resource for uplink data. 
Regarding claim 36:
Papasakellariou further discloses wherein the transmission resource of the PUSCH completely overlaps a transmission resource of the PUCCH in time domain (Fig. 13, 1310 and 1305).
Regarding claim 37:
Papasakellariou further discloses wherein a time domain resource of the PUSCH partially overlaps a time domain resource of the PUCCH (Fig. 13, 1310 and 1305).
	Regarding claim 39:
Papasakellariou further discloses wherein a time domain resource of the PUCCH includes all time domain resource of the PUSCH and includes additional time domain resources (Fig. 13, 1305 and 1310).

Claims 27-28, 40-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Takeda et al (US 2019/0007942 A1) hereinafter “Takeda”.
	Regarding claim 27:
Papasakellariou discloses an apparatus (Fig. 2, 102), comprising: a non-transitory memory (Fig. 2, 230); and one or more processors (Fig. 2, 225) coupled to the non-transitory memory, wherein the one or more processors are configured to: send downlink control information (DCI) (Para. [0188], “DCI format”), wherein the DCI is usable to schedule a physical uplink shared channel (PUSCH), a transmission 
Papasakellariou does not disclose determining based on a transport block size (TBS) of uplink data to be carried on the PUSCH, whether the first condition is met, and wherein when a first condition is met, piggybacking the UCI on the PUSCH is disabled and the UCI is not carried on the PUSCH.
Takeda teaches that UCI is not multiplexed on the PUSCH based on a transport block size (TBS) of uplink data to be carried on the PUSCH (Para. [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Takeda to include the feature determining based on a transport block size (TBS) of uplink data to be carried on the PUSCH, whether the first condition is met, and wherein when a first condition is met, piggybacking the UCI on the PUSCH is disabled and the UCI is not carried on the PUSCH, in order to reduce processing time. 
Regarding claim 28:
Papasakellariou does not disclose the first condition is the TBS of the uplink data carried on the PUSCH is les than or equal to a third threshold (Para. [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Papasakellariou in view of Takeda to include the feature the first condition is the TBS of the uplink data carried on the PUSCH is less than or equal to a third threshold, in order to reduce processing time. 
Regarding claim 40:
Papasakellariou further discloses wherein the transmission resource of the PUSCH completely overlaps a transmission resource of the PUCCH in time domain (Fig. 13, 1310 and 1305).
Regarding claim 41:
Papasakellariou further discloses wherein a time domain resource of the PUSCH partially overlaps a time domain resource of the PUCCH (Fig. 13, 1310 and 1305).
	Regarding claim 43:
Papasakellariou further discloses wherein a time domain resource of the PUCCH includes all time domain resource of the PUSCH and includes additional time domain resources (Fig. 13, 1305 and 1310).

Allowable Subject Matter
Claims 10, 15, and 33-35 are allowed.
Claim 30, 38, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding prior art rejection of independent claim 10, Applicant’s arguments with respect to the amendment to the claim have been fully considered and are persuasive.  Accordingly, the rejection of claim 10 has been withdrawn. 
Regarding prior art rejections of independent claims 22 and 27, Applicant’s arguments with respect to amendment to the claims have been considered but are moot in light of the new ground of rejections under 35 U.S.C. 103 based on newly cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/BO HUI A ZHU/               Primary Examiner, Art Unit 2465